Citation Nr: 9926947	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1989.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which denied service connection for a psychiatric disorder.



REMAND

In the April 1998 Remand, the Board, in part, requested that 
the RO to contact the veteran through his accredited 
representative and inquire whether he desires a personal 
hearing before a member of the Board at the RO, and that if 
the veteran desired such hearing that the RO notify the 
veteran of the date, time and place of the hearing by letter 
mailed to the proper address.  

In this regard the RO schedule the veteran for a hearing 
before a Hearing Office on several occasions.  The veteran 
was unable to attend those hearings.  However, in a 
memorandum from the veteran's accredited representative dated 
in January 1999, it was noted that veteran's mother called 
that office and she informed them that the veteran was 
interested in a hearing before a member of the Board at the 
RO.  The veteran has not been scheduled for a hearing before 
a member of the Board.

In a recent decision by the United States Court of Veteran's 
Appeals (Court), the Court held that as a matter of law, the 
veteran has the right of compliance with a Remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO, pursuant to 38 C.F.R. 
§ 20.704(a) (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


